Exhibit 10.2

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

As described in the letter notifying Grantee of an award (the “Award Letter”),
NCI Building Systems, Inc., a Delaware corporation (the “Company”), has granted
to Grantee, pursuant to the provisions of the NCI Building Systems, Inc. 2003
Long-Term Stock Incentive Plan, as in effect on the Grant Date (the “Plan”), a
restricted stock award (this “Award”) of the number of shares identified in the
Award Letter (the “Awarded Shares”) of its common stock, $0.01 par value per
share (the “Common Stock”), upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings assigned to them in the Plan and in the Award
Letter. Grantee acknowledges receipt of a copy of the Plan in effect as of the
date hereof, the terms and conditions of which are incorporated herein by
reference.

1. Effect of the Plan. The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee. This
Award shall be subject, without further action by the Company or Grantee, to any
amendment, modification, restatement or supplement to the Plan that is
beneficial to, or increases the rights of, Grantee. This Award shall not be
subject to any amendment, modification, restatement or supplement to the Plan
that reduces or adversely affects the rights and benefits available to Grantee
hereunder.

2. Grant. This Award shall evidence Grantee’s ownership of the Awarded Shares,
and Grantee acknowledges that the Awarded Shares will not be transferable unless
and until the Awarded Shares vest as provided in this Agreement and all tax
withholding obligations applicable to the Vested Awarded Shares (as defined
below) have been satisfied. The Awarded Shares will be held in escrow for
Grantee pursuant to the provisions of Section 4 hereof, until the Awarded Shares
have vested in accordance with Section 3 of this Agreement or are forfeited in
accordance with Section 4 of this Agreement. Upon vesting of the Awarded Shares,
the Company shall, unless otherwise paid by Grantee as described in Section 9(a)
of this Award, withhold that number of Vested Awarded Shares necessary to
satisfy any applicable tax withholding obligation of Grantee in accordance with
the provisions of Section 9(a) of this Award, and thereafter release from escrow
all remaining Vested Awarded Shares to Grantee. Grantee agrees that the Awarded
Shares shall be subject to all of the terms and conditions set forth in this
Agreement and the Plan, including, but not limited to, the forfeiture and escrow
conditions set forth in Section 4 of this Agreement, the restrictions on
transfer set forth in Section 5 of this Agreement, and the satisfaction of the
Required Withholding as set forth in Section 9(a) of this Agreement.

3. Vesting Schedule; Service Requirements. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if Grantee’s
continuing employment

 

1



--------------------------------------------------------------------------------

or consulting relationship with the Company or any Subsidiary (“Continuous
Service”) is not terminated during the period commencing with the Grant Date and
ending with the applicable date that such portion of the Awarded Shares vests
(each, a “Vesting Date”). Awarded Shares that have vested pursuant to this
Agreement are referred to herein as “Vested Awarded Shares,” and Awarded Shares
that have not yet vested pursuant to this Agreement are referred to herein as
“Unvested Awarded Shares.” Subject to the provisions of Section 4 of this
Agreement, if Grantee’s Continuous Service is not terminated prior to an
applicable Vesting Date, the Awarded Shares shall vest as follows:

(i) twenty-five percent (25%) of the Awarded Shares shall vest on the first
anniversary of the Grant Date;

(ii) twenty-five percent (25%) of the Awarded Shares shall vest on the second
anniversary of the Grant Date;

(iii) twenty-five percent (25%) of the Awarded Shares shall vest on the third
anniversary of the Grant Date; and

(iv) the remaining Awarded Shares shall vest on the fourth anniversary of the
Grant Date.

If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to the next higher or lower Awarded
Share, as determined by the Company, except the final installment, which will be
for the balance of the Awarded Shares.

4. Conditions of Forfeiture.

(a) Upon any termination of Grantee’s Continuous Service (the “Termination
Date”):

(i) by the Company for Cause (as hereinafter defined) or by Grantee’s voluntary
resignation without Good Reason (as hereinafter defined) before all of the
Awarded Shares become Vested Awarded Shares, all Unvested Awarded Shares as of
the Termination Date shall, without further action of any kind by the Company or
Grantee, be forfeited; or

(ii) by the Company without Cause or by Grantee’s voluntary resignation with
Good Reason before all of the Awarded Shares become Vested Awarded Shares, on
the Termination Date, one hundred percent (100%) of the Unvested Awarded Shares
shall vest.

(b) During the period of time between the Award Date and the earlier of the date
the Awarded Shares vest or are forfeited, the Awarded Shares shall be registered
in the name of Grantee and held in escrow by an escrow agent selected by the
Company. Grantee irrevocably authorizes the Company to deposit in escrow any
certificates evidencing the Awarded Shares and any additions and substitutions
to said shares as described in this Agreement. Any certificate shall bear a
legend as provided by the Company, conspicuously referring to the terms,
conditions and restrictions described in this Agreement. All Unvested

 

2



--------------------------------------------------------------------------------

Awarded Shares that are forfeited pursuant to the terms of this Agreement shall
be deemed to be immediately transferred from escrow to the Company without any
payment by the Company or action by Grantee, and the Company shall have the full
right to cancel any evidence of Grantee’s ownership of such forfeited Unvested
Awarded Shares and to take any other action necessary to demonstrate that
Grantee no longer owns such forfeited Unvested Awarded Shares automatically upon
such forfeiture. Following such forfeiture, Grantee shall have no further rights
with respect to such forfeited Unvested Awarded Shares. Grantee, by his
acceptance of the Award granted pursuant to this Agreement, irrevocably grants
to the Company a power of attorney to transfer Unvested Awarded Shares that are
forfeited to the Company and agrees to execute any documents requested by the
Company, including but not limited to one or more stock assignments, to
facilitate such transfer upon forfeiture. The provisions of this Agreement
regarding transfers of Unvested Awarded Shares that are forfeited shall be
specifically performable by the Company in a court of equity or law.

(c) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) upon the death of Grantee during
Grantee’s Continuous Service; (ii) if Grantee suffers a Disability during
Grantee’s Continuous Service; (iii) upon Grantee’s attainment of 65 years of age
during Grantee’s Continuous Service; or (iv) in accordance with the provisions
of Section 12(b) of the Plan relating to a Change in Control.

(d) For purposes of this Agreement, “Cause” shall have the meaning ascribed to
such term in Grantee’s current employment agreement with the Company or any of
its Subsidiaries (the “Employment Agreement”), or, if no such Employment
Agreement exists or if “Cause” is not defined in the Employment Agreement,
“Cause” means:

(i) Grantee’s failure or inability for any reason to devote substantially all of
his business time and effort to the performance of his duties and
responsibilities to the Company and its Subsidiaries (vacation time and absence
due to sickness or disability being excepted herefrom) and such failure or
inability continues for a period of thirty (30) days after written notice by the
Company of the existence of such failure or inability; provided, however, that
only one such notice by the Company need be sent and, if such failure re-occurs
thereafter, no further notice and opportunity to cure such failure shall be
required;

(ii) indictment for, or conviction of, or plea of nolo contendere to, a felony,
other than a felony involving the operation of a motor vehicle which does not
result in serious bodily harm to any person;

(iii) breach or failure by Grantee to perform any of his material covenants
contained in the Employment Agreement that is not cured within thirty (30) days
after written notice by the Company of the breach or failure to perform;
provided, however, that only one such notice by the Company need be sent and, if
such failure re-occurs thereafter, no further notice and opportunity to cure
such failure shall be required;

(iv) disregard or failure to use commercially reasonable efforts to carry out
the reasonable and lawful instructions of any employee to whom Grantee reports
or the Board of Directors of the Company, or a material violation of policies
established by

 

3



--------------------------------------------------------------------------------

the Company, with respect to the operation of its business and affairs that
continues for a period of thirty (30) days after written notice by the Company
of the existence of such violation, disregard or failure; provided, however,
that only one such notice by the Company need be sent and, if such violation,
disregard or failure re-occurs thereafter, no further notice and opportunity to
cure such violation, disregard or failure shall be required;

(v) an act committed by Grantee which (A) brings the Company or any of its
Subsidiaries into public disgrace, or (B) harms the business operations of the
Company or any of its Subsidiaries; provided, however, that the Board of
Directors of the Company must first provide to Grantee written notice clearly
and fully describing the particular acts or omissions which the Board reasonably
believes in good faith constitutes Cause under this subsection and an
opportunity, within thirty (30) days following his receipt of such notice, to
meet in person with the Board of Directors to explain or defend the alleged acts
or omissions relied upon by the Board of Directors and, to the extent
practicable, to cure such acts or omissions;

(vi) habitual insobriety or illegal use of controlled substances by Grantee; or

(vii) breach or failure by Grantee to comply in any material respect with the
Company’s Corporate Governance Guidelines, Code of Business Conduct and Ethics
or Employee Policy Manual (as the same may be amended, restated, extended,
supplemented or otherwise modified in writing from time to time in the sole
discretion of the Board of Directors of the Company) that is not cured within
thirty (30) days after written notice by the Company of the breach or failure to
perform; provided, however, that only one such notice by the Company need be
sent and, if such breach or failure reoccurs thereafter, no further notice and
opportunity to cure such breach or failure shall be required.

For purposes of this Agreement, any termination of Grantee’s employment for
Cause shall be effective only upon delivery to Grantee of a certified copy of a
resolution of the Board of Directors of the Company, adopted by the affirmative
vote of a majority of the entire membership of the Board of Directors (excluding
Grantee, if applicable) following a meeting at which Grantee was given an
opportunity to be heard on at least five business days’ advance notice, finding
that Grantee was guilty of the conduct constituting Cause, and specifying the
particulars thereof.

(e) For purposes of this Agreement, “Good Reason” shall have the meaning
ascribed to such term in the Employment Agreement, if any, and further includes
termination after the occurrence of any of the following events that occur
without Grantee’s prior written consent:

(i) any reduction in the amount of the Grantee’s then current base salary in
excess of ten percent (10%) in any twelve month period; or

 

4



--------------------------------------------------------------------------------

(ii) a significant reduction of Grantee’s duties, position or responsibilities
relative to Grantee’s duties, position or responsibilities in effect immediately
prior to such reduction;

provided, however, that no act or omission shall constitute “Good Reason” for
purposes of this Agreement unless Grantee provides to the Board of Directors of
the Company a written notice prior to Grantee’s termination and within sixty
(60) days after the occurrence of the event, that clearly and fully describes
the particular acts or omissions which Grantee reasonably believes in good faith
constitutes “Good Reason”, and an opportunity, within thirty (30) days following
its receipt of such notice, to cure such acts or omissions.

5. Non-Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares.

6. Dividend and Voting Rights. Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock (other than
stock dividends accounted for as a stock split), paid or delivered thereon, from
and after the date hereof. In the event of forfeiture of Unvested Awarded
Shares, Grantee shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 hereof shall not create any obligation to repay cash dividends or
stock dividends (other than stock dividends accounted for as a stock split)
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Grantee with respect to such Unvested Awarded
Shares prior to forfeiture.

7. Capital Adjustments and Corporate Events. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration (including stock dividends accounted for as a stock split), the
Unvested Shares shall be adjusted in accordance with the provisions of
Section 12 of the Plan. Any and all new, substituted or additional securities to
which Grantee may be entitled by reason of Grantee’s ownership of the Unvested
Awarded Shares hereunder because of a capital adjustment shall be immediately
subject to the forfeiture provisions of this Agreement and included thereafter
as “Unvested Awarded Shares” for purposes of this Agreement.

8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Unvested Awarded Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or which Grantee shall have attempted to transfer such
Unvested Awarded Shares.

 

5



--------------------------------------------------------------------------------

9. Tax Matters.

(a) The Company’s obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements (the
“Required Withholding”). The Company shall withhold from the Vested Awarded
Shares that otherwise would have been delivered to Grantee the number of Vested
Awarded Shares necessary to satisfy Grantee’s Required Withholding, and deliver
the remaining Vested Awarded Shares to Grantee, unless Grantee has made
arrangements with the Company for Grantee to deliver to the Company cash, a
check or other available funds for the full amount of the Required Withholding
by 5:00 P.M. Central Standard Time on the later of (i) the date Awarded Shares
become Vested Awarded Shares or (ii) the date on which the Vested Awarded Shares
are distributed to Grantee, or by such date Grantee has not made such other
provision for the satisfaction of the Required Withholding in form satisfactory
to the Committee or Board, in its sole discretion. The amount of the Required
Withholding and the number of Vested Awarded Shares to be withheld by the
Company, if applicable, to satisfy Grantee’s Required Withholding, as well as
the amount reflected on tax reports filed by the Company, shall be based on the
value of the Vested Awarded Shares determined by using the last sales price of
the Common Stock (as reported by the New York Stock Exchange) on the date prior
to the applicable Vesting Date or the date on which the Vested Awarded Shares
are distributed to Grantee, as appropriate. The obligations of the Company under
this Award will be conditioned on such satisfaction of the Required Withholding.

(b) Grantee acknowledges that the tax consequences associated with the Award are
complex and that the Company has urged Grantee to review with Grantee’s own tax
advisors the federal, state, and local tax consequences of this Award. Grantee
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. Grantee understands that Grantee (and not
the Company) shall be responsible for Grantee’s own tax liability that may arise
as a result of the Award. Grantee understands further that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the fair market value of the Vested Awarded Shares as of the Vesting Date for
those shares. Grantee also understands that Grantee may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE OR
SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

10. Covenants of Grantee.

(a) For the period beginning on the Grant Date through the fifth anniversary of
the Grant Date, Grantee shall not, directly or indirectly and whether on his own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, engage in or be an owner, director, officer, employee, agent,
consultant or other representative of or for, or lend

 

6



--------------------------------------------------------------------------------

money or equipment to or otherwise support, any business that manufactures,
engineers, markets, sells or provides, within a 250-mile radius of any then
existing manufacturing facility of the Company and its subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
doors, windows or other metal components of a building structure), coated or
painted steel or metal coils, coil coating or painting services, or any other
products or services that are the same as or similar to those manufactured,
engineered, marketed, sold or provided by the Company or its subsidiaries and
affiliates during the Continuous Service of Grantee. Ownership by Grantee of
equity securities of the Company, or of equity securities in other publicly
owned companies constituting less than 1% of the voting securities in such
companies, shall be deemed not to be a breach of this covenant.

(b) For the period beginning on the Grant Date through the fifth anniversary of
the Grant Date, Grantee shall not, directly or indirectly and whether on his own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, either (i) hire, seek to hire or solicit the employment or
service of any employee, agent or consultant of the Company or its subsidiaries
and affiliates, (ii) in any manner attempt to influence or induce any employee,
agent or consultant of the Company or its Subsidiaries and affiliates to leave
the employment or service of the Company or its Subsidiaries and affiliates;
(iii) use or disclose to any person, partnership, association, corporation or
other entity any information concerning the names and addresses of any
employees, agents or consultants of the Company or its Subsidiaries and
affiliates unless required by due process of law; or (iv) call upon, solicit,
divert or attempt to call upon, solicit or divert the business of any customer,
vendor or acquisition prospect of the Company or any of its Subsidiaries or
affiliates with whom Grantee dealt, directly or indirectly, during his
engagement with the Company or its Subsidiaries or affiliates.

(c) Prior to the vesting of Grantee’s Unvested Awarded Shares, for purposes of
the covenants made in this Section 10, the Company promises to provide Grantee
(as is necessary for Grantee’s position) with various trade secrets and
proprietary and confidential information consisting of, but not limited to,
processes, computer programs, compilations of information, records, sales
procedures, customer requirements, pricing techniques, customer lists, methods
of doing business and other confidential information (collectively referred to
as the “Trade Secrets”), which are owned by the Company and regularly used in
the operation of its business, but in connection with which the Company takes
precautions to prevent dissemination to persons other than certain directors,
officers and employees. Grantee acknowledges and agrees that the Trade Secrets
(a) are secret and not known in the industry or to the public; (b) are entrusted
to him after being informed of their confidential and secret status by the
Company and because of the fiduciary position occupied by him with the Company;
(c) have been developed by the Company for, and on behalf of, the Company
through substantial expenditures of time, effort and money and are used in its
business; (d) give the Company an advantage over competitors who do not know or
use the Trade Secrets; (e) are of such value and nature as to make it reasonable
and necessary to protect and preserve the confidentiality and secrecy of the
Trade Secrets; and (f) the Trade Secrets are valuable, special and unique assets
of the Company, the disclosure of which could cause substantial injury and loss
of profits and goodwill to the Company. Grantee shall not use in any way or
disclose any of the Trade Secrets, directly or indirectly, during his Continuous
Service with the Company, or at any time thereafter, except as required in the
course of his Continuous Service with the Company. All files, records,

 

7



--------------------------------------------------------------------------------

documents, information, data and similar items relating to the business of the
Company, whether prepared by Grantee or otherwise coming into his possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances without the prior written
consent of the Board of Directors of the Company (except in the ordinary course
of business during Grantee’s Continuous Service with the Company), and in any
event shall be promptly delivered to the Company upon termination of Grantee’s
Continuous Service for any reason. Grantee agrees that, upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person, he
shall timely notify and promptly hand deliver a copy of the subpoena, process or
other request to the Chairman of the Board and Chief Executive Officer of the
Company. For this purpose, Grantee irrevocably nominates and appoints the
Company (including any attorney retained by the Company), as his true and lawful
attorney-in-fact, to act in his name, place and stead to perform any act that he
might perform to defend and protect against any disclosure of any Trade Secrets.

(d) For the period beginning on the Grant Date through the fifth anniversary of
the Grant Date, Grantee shall not for any reason whatsoever (whether or not
related to this Agreement or the Awarded Shares) institute any legal proceedings
against the Company, any of its subsidiaries, or any of its officers, directors,
agents or representatives.

(e)    (i) The parties hereto intend all provisions of subsections (a), (b),
(c) and (d) of this Section 10 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c) or (d) of this Section 10 is
too broad to be enforced as written, the parties intend that the court may
reform the provision to such narrower scope as it determines to be reasonable
and enforceable, and, in the event the court reforms Section 10(a) hereof, the
Company may elect to either accept enforcement of the provision as so modified
or require the return of cash or Shares as set forth in Section 10(e)(ii). In
addition, however, Grantee agrees that the non-competition agreements,
non-employment agreements, non-disclosure and no litigation agreements set forth
above each constitute separate agreements independently supported by good and
adequate consideration and shall survive this Agreement. The existence of any
claim or cause of action of Grantee against the Company, except for a breach of
this Agreement by the Company or its subsidiaries, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
Grantee contained in the non-competition, non-employment, non-disclosure and no
litigation agreements.

(ii) If in connection with the challenge by Grantee of any provision of
Section 10(a), any court of competent jurisdiction determines that the
non-competition agreement in Section 10(a) hereof is void or unenforceable or
modifies Section 10(a) and the Company declines to accept the modification,
Grantee agrees to return to the Company an amount equal to 80% of the total
value awarded Grantee under this Award, whether in the form of (A) Vested
Awarded Shares still owned by Grantee, (B) cash or other immediately available
funds in an amount equal to the then fair market value of the Vested Awarded
Shares determined by using the last sales price of the Common Stock (as reported
by the New York Stock Exchange) on the date such determination is made, or
(C) any combination of (A) and (B).

 

8



--------------------------------------------------------------------------------

(f) Grantee hereby agrees that a breach of any of the provisions of this
Section 10 would cause irreparable injury to the Company and its Subsidiaries
and affiliates, for which they would have no adequate remedy at law. If Grantee
breaches or threatens to breach any of the covenants set forth in this
Section 10, then without regard for any provision to the contrary, including
Section 13 hereof, the Company shall have the right to immediately seek
injunctive relief from a court having jurisdiction for any actual or threatened
breach of this Section 10 without necessity of complying with any requirement as
to the posting of a bond or other security (it being understood that Grantee
hereby waives any such requirement). Any such injunctive relief shall be in
addition to any other remedies to which the Company may be entitled at law, in
equity or otherwise. Grantee hereby agrees that upon receipt of notice of the
Company’s intent to seek injunctive relief, Grantee will not sell, transfer,
pledge, exchange, hypothecate, or otherwise encumber or dispose of any of the
Vested Awarded Shares, or any right or interest therein, pending the final
resolution of such injunctive relief proceeding. In addition, Grantee shall,
within ten (10) business days after it is ultimately determined that he has
committed such a breach hereof, whether in an injunctive proceeding brought
under this Section 10(f) or pursuant to the dispute resolution provisions of
Section 13 hereof, either (i) redeliver to the Company the Vested Awarded
Shares, if still owned by Grantee, or (ii) reimburse the Company an amount equal
to the then fair market value of the Vested Awarded Shares determined by using
the last sales price of the Common Stock (as reported by the New York Stock
Exchange) on the date such determination is made; which amount shall be paid to
the Company in cash or other immediately available funds.

(g) By acceptance of this Agreement, Grantee agrees to cooperate with, provide
information to, and to participate in such exams and activities as requested by,
the Company, if the Company, in its sole discretion, elects to obtain insurance
or make other financial arrangements to fund or otherwise assure or assist in
the performance and satisfaction of the Company’s obligations and liabilities
under this Agreement.

11. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the Company and Grantee (collectively, the “Parties”) with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern. Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties. The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the Parties.
Should any provision of the Plan or this Agreement relating to the Shares
(excluding for this purpose the provisions of Section 10(a), which is addressed
in Section 10(e)) be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

12. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or

 

9



--------------------------------------------------------------------------------

imply any limitation. The captions and headings used in this Agreement are
inserted for convenience and shall not be deemed a part of the Restricted Stock
Award or this Agreement for construction or interpretation.

13. Dispute Resolution. Except as provided in Section 10 hereof, the provisions
of this Section 13 shall be the exclusive means of resolving disputes of the
Parties (including any other persons claiming any rights or having any
obligations through the Company or Grantee) arising out of or relating to the
Plan and this Agreement. The Parties shall attempt in good faith to resolve any
disputes arising out of or relating to the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Either Party may commence negotiations by delivering to the other Party a
written statement of the Party’s position and the name and title of the
individual who will represent the Party. Within thirty (30) days of the written
notification, the Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action, or proceeding arising out of or
relating to the Plan or this Agreement shall be brought in the United States
District Court for the Southern District of Texas (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

14. Nature of Payments. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

15. Payment of Par Value. The Company’s obligation to deliver Awarded Shares to
Grantee upon the vesting of such shares shall be subject to the payment in full
of the requisite par value per share of the Awarded Shares prior to such
issuance (collectively, the “Par Value”). If the Company has not received from
Grantee cash, a check or other available funds for the full amount of the Par
Value by 5:00 P.M. Central Standard Time within five (5) days after the Grant
Date, Grantee hereby authorizes the Company to withhold the amount of the Par
Value from the base salary payable to Grantee from the Company.

16. Amendment; Waiver. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

10



--------------------------------------------------------------------------------

17. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
the Company’s principal executive office or the address of Grantee in the
records and books of the Company, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 17.

BY ACCEPTING THIS AGREEMENT, GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES
SUBJECT TO THIS RESTRICTED STOCK AWARD SHALL VEST AND THE FORFEITURE PROVISIONS
SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE
OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RESTRICTED STOCK AWARD). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE.
Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Award subject to all of the terms and provisions hereof and
thereof. Grantee has reviewed this Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of this Agreement and the Plan.
Grantee hereby agrees that all disputes arising out of or relating to this
Agreement and the Plan shall be resolved in accordance with Section 13 of this
Agreement. Grantee further agrees to notify the Company upon any change in the
address for notice indicated in this Agreement.

 

11